 In the Matter of HYTRON RADIO S, ELECTRONICS CORPORATION, E,I-PLOYERandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OrAMERICA, CIO, PETITIONERIn the Matter of HYTRON RADIO & ELECTRONICS CORPORATION, EM-PLOYERandHYTRON EMPLOYEES' UNION OF MASSACHUSETTS, PETI-TIONERCases Nos. 1-R- 967 and 1-R 3061,respectively.-DecidedMarch 31,19/,7Mr. Richard E. Blake,of Salem, Mass., for the Employer.Mr. Donald Tormey,of Boston, Mass., for the CIO.Mr. Philip J. Durkin,of Salem, Mass., for the Independent.Mr. Warren M. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thiscase, was held at Newburyport, Massachusetts, on January 16 and 29,1947, before Sam G. Zack, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHytron Radio & Electronics Corporation, a Massachusetts corpora-tion, with its officers and principal place of business in Salem, Mas-sachusetts, owns and operates manufacturing plants in variouslocations inMassachusetts, and in Brooklyn, New York.We areconcerned in this proceeding only with the Employer's plant at New-buryport, Massachusetts, where radio tubes and electronic equipmentare manufactured.During the course of a 6-month period, the Em-ployer purchased raw materials for use at its Newburyport plant valuedin excess of $200,000, more than 50 percent of which was received from73 N. L.R. B., No. 12.90 HYTRON RADIO & ELECTRONICS CORPORATION91points outside the Commonwealth of Massachusetts.During the sameperiod the Employer manufactured finished products at this plantvalued in excess of $50,000, more than 50 percent of which was shippedto points outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, hereincalled the CIO, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.Hytron Employees' Union of Massachusetts, herein called theIndependent, is an unaffiliated labor organization, claiming to repre-sent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IN'.THE APPROPRIATE UNITThe parties agree generally that the unit should comprise all pro-duction and maintenance employees at the Employer's Newburyportplant, including recorders, watchmen, inspectors, matrons, nurses,and part-time employees, excluding office and clerical employees andsupervisors.However, contrary to the desires of the Employer andthe Independent, the CIO would exclude monitors and instructors.Monitors:The Employer employs approximately 30 junior andsenior monitors.These employees are ordinary production workerswho have demonstrated sufficient competency to assist other employeeson the production line.Their wage scale is generally higher than theother production workers.They lay out the work, insure that it pro-gresses according to production schedules, and give temporary reliefto employees on the production lines. It is clear from the record thatthey do not possess supervisory authority within the usual meaning ofour customary definition.Accordingly, we shall include them in theunit.Instructors:The Employer employs approximately 10 to 15 instruc-tors whose duties consist of teaching new employees machine opera- 92DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, and instructing old operators in new processes.They haveno authority to admonish employees nor do they possess any otherindicia of supervisory authority.Accordingly, we shall include themin the unit'We find that all production and maintenance employees at the Em-ployer's Newburyport plant, including recorders, watchmen, inspec-tors, matrons, nurses, part-time employees, monitors, and instructors,but excluding office and clerical employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Net.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hytron Radio & ElectronicsCorporation, Newburyport, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thisnatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States -,vlho pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been, discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Electrical, Radio andMachine Workers of America, CIO, or by Hytron Employees' UnionofMassachusetts, for the purposes of collective bargaining, or byneither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'In a previous proceeding monitors and instructors with duties similar to those con-cerned herein were included in it production and maintenance unit at the Employer's Sa-1ein,Massachusetts, plantSeeMatter of Hytron Radio & Electronics Corporation,55 N LR B 10773Any participant in the election heiem may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.